Thomas, J.
Upon the marriage of David Hall’s widow with the defendant, all her right or interest under the will, in the property for the conversion of which this suit is brought, ceased. Except so far as it might be needed for the payment of debts, it was the property of the plaintiff as legatee, and he might give it, subject only to its liability to be taken for such debts. And *16before he was appointed administrator, he gave them to his mother for life. As her right under the will terminated with her marriage, it is plain that the defendant never had any title or interest whatever in the property, except under this gift of the plaintiff. The defendant and wife continued to hold the property till her decease in 1851, and the defendant after that, till this action was brought, in July 1854. More than twelve years had elapsed since the decease of the testator, and more than eight years since the granting of letters of administration. No claim appears to have been made for the property for the payment of debts, and all demands against the estate of the father must have long since been paid, or barred by the statutes of limitations.
The plaintiff was administrator and legatee. No formal transfer of property could be made, or was necessary.
This action, therefore, is not for the recovery of the property of a person deceased, found in the possession of the defendant at his death, but of property which the defendant received under a written contract of gift from the plaintiff, long since expired.
The defendant asked the presiding judge to rule that the action could not be maintained, for the reason that no action could be maintained by an heir or legatee for the recovery of any portion of the estate of a deceased person. The presiding judge refused so to rule, and held that, under the facts, the action could be maintained by the plaintiff in his own right We think the ruling right.
The evidence upon the question of damages, though not the most satisfactory, was clearly competent, and the instructions of the judge upon its effect subject to no just exception.

Exceptions overruled